Exhibit 10.1

Execution Copy

AMENDMENT NO. 1 TO CREDIT AGREEMENT

AMENDMENT NO. 1, dated as of October 11, 2019 (this “Amendment”), by and among
ALLISON TRANSMISSION, INC., a Delaware corporation (the “Borrower”), ALLISON
TRANSMISSION HOLDINGS, INC., a Delaware corporation (“Holdings”), CITIBANK,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) and
as the 2019 refinancing term lender (in such capacity, the “2019 Refinancing
Term Lender”) and the Cashless Term Lenders (as defined below) party hereto, to
the Second Amended and Restated Credit Agreement, dated as of March 29, 2019,
among the Borrower, Holdings, the Administrative Agent, Citicorp North America,
Inc., as collateral agent, and each lender from time to time party thereto (as
amended, amended and restated, supplemented or otherwise modified from time to
time through the date hereof, the “Credit Agreement” and the Credit Agreement,
as amended by this Amendment, the “Amended Credit Agreement”). Terms defined in
the Amended Credit Agreement and used herein shall have the meanings given to
them in the Amended Credit Agreement unless otherwise defined herein.

W I T N E S S E T H:

WHEREAS, the Borrower has hereby notified the Administrative Agent and each Term
Lender that it intends to incur Specified Refinancing Debt pursuant to
Section 2.18 of the Credit Agreement in order to refinance the Initial Term
Loans outstanding under the Credit Agreement immediately prior to the Amendment
No. 1 Effective Date (as defined below) (the “Existing Term Loans”);

WHEREAS, pursuant to Section 2.18 of the Credit Agreement, the Borrower may
incur Specified Refinancing Debt by, among other things, entering into this
Amendment pursuant to the terms and conditions of the Credit Agreement with Term
Lenders agreeing to provide such Specified Refinancing Debt;

WHEREAS, the Borrower has requested that each of (i) the 2019 Refinancing Term
Lender, (ii) the Lenders holding Existing Term Loans that have executed and
delivered a consent to this Amendment substantially in the form of Exhibit A
hereto (a “Lender Consent”) indicating the Cashless Settlement Option (each, a
“Cashless Term Lender”), and (iii) the Lenders holding Existing Term Loans that
have executed and delivered a Lender Consent indicating the “Assignment
Settlement Option” (each, an “Assignment Term Lender”) extend credit to the
Borrower in the form of Term Loans in an aggregate principal amount of
$646,085,647.21 (the “2019 Refinancing Term Loans”), the proceeds of which shall
repay in full all of the Existing Term Loans;

WHEREAS, the 2019 Refinancing Term Lender has indicated its willingness to lend
such 2019 Refinancing Term Loans in the aggregate amount specified in
Section 1.1 of this Amendment on the terms and subject to the conditions herein;

WHEREAS, each Cashless Term Lender has agreed to make 2019 Refinancing Term
Loans on the Amendment No. 1 Effective Date, in an aggregate amount equal to
such Cashless Term Lender’s Existing Term Loans (or such lesser amount as may be
allocated to such Cashless Term Lender by the Administrative Agent), the
proceeds of which shall be used to repay such Lender’s Existing Term Loans, and
has authorized the Administrative Agent to execute this Amendment on its behalf;



--------------------------------------------------------------------------------

WHEREAS, each Assignment Term Lender has indicated its willingness to accept an
Assignment and Assumption of 2019 Refinancing Term Loans from the 2019
Refinancing Term Lender, in an aggregate amount equal to such Assignment Term
Lender’s Existing Term Loans (or such lesser amount as may be allocated to such
Assignment Term Lender by the Administrative Agent), and has authorized the
Administrative Agent to execute this Amendment on its behalf;

WHEREAS, the 2019 Refinancing Term Lender, each Cashless Term Lender and each
Assignment Term Lender have agreed, subject to the terms and conditions set
forth herein to amend the Credit Agreement as set forth in Article II below and
have authorized the Administrative Agent to execute this Amendment on its
behalf.

NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I

Provisions Relating to 2019 Refinancing Term Loans

Section 1.1.    2019 Refinancing Term Loans. Effective as of the Amendment No. 1
Effective Date and on the terms and subject to the conditions herein, each
Cashless Term Lender hereby agrees to make 2019 Refinancing Term Loans up to the
aggregate principal amount of such Lender’s Existing Term Loans (or such lesser
amount as may be allocated to such Cashless Term Lender by the Administrative
Agent) on the Amendment No. 1 Effective Date and approves the amendments to the
Credit Agreement as set forth in this Amendment. Effective as of the Amendment
No. 1 Effective Date and on the terms and subject to the conditions herein, the
2019 Refinancing Term Lender hereby agrees to make 2019 Refinancing Term Loans
in an aggregate principal amount of $34,380,345.15 on the Amendment No. 1
Effective Date and approves the amendments to the Credit Agreement as set forth
in this Amendment. Effective as of the Amendment No. 1 Effective Date and on the
terms and subject to the conditions herein, each Assignment Term Lender agrees
to accept an Assignment and Assumption of 2019 Refinancing Term Loans from the
2019 Refinancing Term Lender, in an aggregate amount equal to such Assignment
Term Lender’s Existing Term Loans (or such lesser amount as may be allocated to
such Assignment Term Lender by the Administrative Agent) on the Amendment No. 1
Effective Date and approves the amendments to the Credit Agreement as set forth
in this Amendment. The 2019 Refinancing Term Loans shall have the same terms as
the Existing Terms Loans, except as set forth in and modified by this Amendment.

Section 1.2.    Use of Proceeds. The proceeds of the 2019 Refinancing Term Loans
shall be applied toward the payment of (a) the aggregate outstanding principal
amount of the Existing Term Loans and (b) fees and expenses payable in
connection with this Amendment. Upon the Amendment No. 1 Effective Date after
giving effect to this Amendment, all Existing Term Loans shall be repaid in full
and no longer outstanding.

Section 1.3.    Credit Agreement Governs. Effective as of the Amendment No. 1
Effective Date, the 2019 Refinancing Term Loans shall be “Term Loans” under the
Amended Credit Agreement and shall be subject to the provisions, including any
provisions restricting the

 

- 2 -



--------------------------------------------------------------------------------

rights, or regarding the obligations, of the Loan Parties or any provisions
regarding the rights of the Term Lenders and the other Secured Parties, of the
Amended Credit Agreement and the other Loan Documents.

ARTICLE II

Amendments

Section 2.1.    Amendments. Subject to satisfaction (or waiver) of the
conditions set forth in Article IV hereof, on the Amendment No. 1 Effective
Date, the Credit Agreement is hereby amended as follows:

(a)    The following defined terms shall be added to Section 1.01 of the Credit
Agreement in alphabetical order:

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of
October 11, 2019.

“Amendment No. 1 Effective Date” means October 11, 2019, the date of
effectiveness of Amendment No. 1.

“2019 Refinancing Term Loans” has the meaning ascribed to the term “2019
Refinancing Term Loans” in Amendment No. 1.

(b)    Clause (a) of the definition of “Applicable Rate” in Section 1.01 of the
Credit Agreement is hereby amended by deleting such clause and replacing it with
the following:

“(a)    from and after the Amendment No. 1 Effective Date, with respect to the
2019 Refinancing Term Loans, 1.75% per annum for Eurocurrency Rate Loans and
0.75% per annum for Base Rate Loans”

(c)    The definition of “Loan Documents” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the word “and” that is immediately
before “(ix)” with a comma and inserting the following at the end of the
sentence: “and (x) Amendment No. 1”.

(d)    The definitions of “Adjusted Eurocurrency Rate”, “All-in Yield”, “Base
Rate”, “Maturity Date”, “Permitted Liens” and “Repricing Event” in Section 1.01
of the Credit Agreement are hereby amended by replacing the references to
“Initial Term Loans” therein with a reference to “2019 Refinancing Term Loans”.

(e)    The references to “Initial Term Loans” in Sections 2.05(a)(iii), 2.05(c),
2.07 (other than the column titled “Amount” in the table appearing therein),
2.14(f), 2.15(b) and 3.08(c) of the Credit Agreement are hereby replaced with a
reference to “2019 Refinancing Term Loans”.

 

- 3 -



--------------------------------------------------------------------------------

(f)    The reference to “Closing Date” in Section 2.05(a)(iii) and 3.08(c) of
the Credit Agreement is hereby replaced with a reference to “Amendment No. 1
Effective Date”.

ARTICLE III

Representations and Warranties

In order to induce Lenders and the Administrative Agent to enter into this
Amendment and to amend the Credit Agreement in the manner provided herein, each
Loan Party party hereto represents and warrants to the Administrative Agent,
Collateral Agent and the Lenders that:

Section 3.1.    Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of the Restricted Subsidiaries (a) is a Person duly
organized, formed or incorporated, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under this Amendment and the
consummation of the transactions contemplated hereby, (c) is duly qualified and
is authorized to do business and in good standing (to the extent such concept is
applicable in the relevant jurisdiction) under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification (d) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted and (e) is in compliance with all Laws; except in each case
referred to in clause (a) (other than with respect to the Borrower), (b)(i)
(other than with respect to the Borrower), (c), (d) and (e), to the extent that
any failure to be so or to have such would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 3.3.    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of this Amendment and the consummation of the
transactions contemplated hereby, are within such Loan Party’s corporate or
other powers, have been duly authorized by all necessary corporate or other
organizational action and do not (a) contravene the terms of any of such
Person’s Organization Documents, (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.02 of the Credit Agreement), (i) any Contractual Obligation to which
such Person is a party or (ii) any material order, injunction, writ or decree of
any Governmental Authority applicable to such Person or its property is subject,
except to the extent that such breach, contravention or creation of Lien would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (c) violate any Law; except to the extent that such violation
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 3.5.    Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery, performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of

 

- 4 -



--------------------------------------------------------------------------------

the Liens granted by it pursuant to the Collateral Documents or (c) the
perfection or maintenance of the Liens created under the Collateral Documents,
except for (w) with respect to the Loan Parties, filings and registrations
necessary to perfect the Liens on the Collateral granted by the Loan Parties or
any Restricted Subsidiary in favor of the Secured Parties consisting of UCC
financing statements, filings in the United States Patent and Trademark Office
and the United States Copyright Office and Mortgages, (x) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect,
(y) those approvals, consents, exemptions, authorizations or other actions,
notices or filings set out in the Collateral Documents and (z) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 3.4.    Binding Effect. This Amendment has been duly executed and
delivered by each Loan Party. Subject to the Legal Reservations, this Amendment
constitutes, a legal, valid and binding obligation of each Loan Party party
hereto, enforceable against each such Loan Party.

Section 3.5.    Existing Credit Agreement Representations and Warranties. All
representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or any other Loan Document are
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) on and as of the
Amendment No. 1 Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) as of such
earlier date.

Section 3.6.    Default. No Default or Event of Default exists or has occurred
and is continuing on and as of the Amendment No. 1 Effective Date immediately
before (in the case of the Existing Credit Agreement) and immediately after (in
the case of the Credit Agreement) giving effect to the provisions of this
Amendment.

ARTICLE IV

Conditions to Effectiveness

This Amendment shall become effective on the date (the “Amendment No. 1
Effective Date”) on which the following conditions precedent are satisfied (or
waived by the Administrative Agent):

(a)    The Administrative Agent shall have received from (i) the 2019
Refinancing Term Lender, (ii) the Administrative Agent and (iii) each Loan
Party, a counterpart of this Amendment duly executed on behalf of such party.

(b)    The Administrative Agent shall have received a duly executed Lender
Consent from each Cashless Term Lender and each Assignment Term Lender.

 

- 5 -



--------------------------------------------------------------------------------

(c)    The Administrative Agent shall have received (i) such customary
resolutions or other action of each Loan Party as the Administrative Agent may
reasonably require evidencing the authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Amendment and (ii) with respect to each Loan Party, such documents and
certifications (including, without limitation, incumbency certificates,
Organization Documents and, if applicable, good standing certificates) as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each Loan Party is validly existing and in
good standing and (iii) to the extent applicable in the relevant
jurisdiction, bring down good standing certificates of each Loan Party dated as
of a recent date.

(d)    Holdings, the Borrower and each of the Subsidiary Guarantors shall have
provided the documentation and other information reasonably requested in writing
at least ten (10) days prior to the Amendment No. 1 Effective Date by the
Consenting Lenders as they reasonably determine is required by regulatory
authorities in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, and the Beneficial Ownership Regulation, in each case at least
three (3) Business Days prior to the Amendment No. 1 Effective Date (or such
shorter period as the Administrative Agent shall otherwise agree).

(e)    The Borrower shall have paid to the Administrative Agent for the ratable
account of the Lenders holding Existing Loans all accrued and unpaid interest on
such Existing Loans to, but not including, the Amendment No. 1 Effective Date.

(f)    All costs, fees, expenses (including without limitation legal fees and
expenses), in each case solely to the extent required to be paid pursuant to
Section 10.04 of the Amended Credit Agreement, and other compensation separately
agreed in writing to be payable to the Citigroup Global Markets Inc., as sole
lead arranger in connection with the Amendment, and the Administrative Agent
shall have been paid to the extent due (and, in the case of expenses, invoiced
in reasonable detail at least two Business Days prior to the Amendment No. 1
Effective Date).

(g)    After giving effect to this Amendment, (A) the representations and
warranties of the Borrower and each other Loan Party contained in Article V of
the Credit Agreement, Article III hereunder and each other Loan Document are
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) on and as of the
Amendment No. 1 Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) as of such
earlier date and (B) no Default shall exist, or would result immediately after
giving effect to the provisions of this Amendment. A Responsible Officer of the
Borrower shall have delivered a certificate certifying as to the matters set
forth in sub-clauses (A) and (B) of this clause (g).

(h)    The Administrative Agent shall have received an opinion of Latham &
Watkins LLP, special New York counsel to the Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent.

 

- 6 -



--------------------------------------------------------------------------------

(i)    The Administrative Agent shall have received a solvency certificate
signed by the chief financial officer or similar officer, director or authorized
signatory of Holdings substantially in the form of Exhibit H of the Credit
Agreement.

(j)    The Administrative Agent shall have received a Committed Loan Notice with
respect to the 2019 Refinancing Term Loans to be funded or deemed to be funded
on the Amendment No. 1 Effective Date in accordance with the provisions of
Section 2.02 of the Credit Agreement.

(k)    A Responsible Officer of the Borrower shall have delivered a certificate
certifying that this Amendment and the 2019 Refinancing Term Loans comply with
the conditions set forth in Section 2.18 of the Credit Agreement.

ARTICLE V

Lender Assignment and Assumption

Section 5.1.    Cashless Rollover of Existing Term Loans. Each Cashless Term
Lender agrees that, upon the Amendment No. 1 Effective Date, all (or such lesser
amount as the Administrative Agent may allocate to such Lender) of its Existing
Term Loans shall be converted to 2019 Refinancing Term Loans under the Amended
Credit Agreement, and such Existing Term Loans shall be deemed repaid in full on
the Amendment No. 1 Effective Date, including for all accrued and unpaid
interest, fees, expenses and other compensation owed to such Cashless Term
Lender and due and payable by the Borrower pursuant to this Amendment and the
Credit Agreement.

Section 5.2.    Assignment of Existing Term Loans. The Existing Term Loans of
each Assignment Term Lender shall be repaid in full on the Amendment No. 1
Effective Date, including for all accrued and unpaid interest, fees, expenses
and other compensation owed to such Lender and due and payable by the Borrower
pursuant to this Amendment and the Credit Agreement. Each Assignment Term Lender
agrees to purchase pursuant to an Assignment and Assumption in accordance with
Section 10.7 of the Credit Agreement on or promptly after the Amendment No. 1
Effective Date and assume Term Loans from the 2019 Refinancing Term Lender in an
amount equal to the principal amount of such repayment (or such lesser amount as
the Administrative Agent may allocate to such Lender).

ARTICLE VI

Miscellaneous

Section 6.1.    Expenses. As and to the extent provided in Section 10.04 of the
Credit Agreement, the Borrower agrees to reimburse the Administrative Agent and
the 2019 Refinancing Term Lender for its reasonable out-of-pocket expenses
incurred by them in connection with this Amendment, including the reasonable
fees, charges and disbursements of Fried, Frank, Harris, Shriver & Jacobson LLP,
counsel for the Administrative Agent.

 

- 7 -



--------------------------------------------------------------------------------

Section 6.2.    Continuing Effect; No Other Amendments or Waivers. Except as
expressly set forth herein, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders or the Agents under the Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are hereby ratified and affirmed in all respects and
shall continue in full force and effect. Except as expressly waived hereby, the
provisions of the Credit Agreement and the other Loan Documents are and shall
remain in full force and effect in accordance with their terms. The parties
hereto acknowledge and agree that the amendment of the Credit Agreement pursuant
to this Amendment and all other Loan Documents amended and/or executed and
delivered in connection herewith shall not constitute a novation of the Credit
Agreement and the other Loan Documents as in effect prior to the Amendment No. 1
Effective Date. This Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents. All references to
the Credit Agreement in any document, instrument, agreement, or writing shall
from after the Amendment No. 1 Effective Date be deemed to refer to the Credit
Agreement as amended hereby, and, as used in the Credit Agreement, the terms
“Agreement,” “herein,” “hereafter,” “hereunder,” “hereto” and words of similar
import shall mean, from and after the Amendment No. 1 Effective Date, the Credit
Agreement as amended hereby.

Section 6.3.    Counterparts. This Amendment may be executed in any number of
separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.

Section 6.4.    GOVERNING LAW. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT, TORT OR OTHERWISE) ARISING OUT
OF OR RELATING TO THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 6.5.    Reaffirmation. Each Loan Party hereto expressly acknowledges the
terms of this Amendment and reaffirms, as of the date hereof and on the
Amendment No. 1 Effective Date, that its guarantee of the Obligations and its
grant of Liens on and security interest in the Collateral to secure the
Obligations pursuant to each Collateral Document to which it is a party, in each
case, remains in full force and effect on a continuous basis and extends to the
obligations of the Loan Parties under the Loan Documents (including the Credit
Agreement as amended by this Amendment) subject to any limitations set out in
the Credit Agreement (as so amended) and any other Loan Document applicable to
that Loan Party. Each Loan Party agrees that the Obligations include, among
other things and without limitation, the prompt and complete payment and
performance by the Borrower when due and payable (whether at the stated
maturity, by acceleration or otherwise) of principal and interest on, and
premium (if any) on, the 2019 Refinancing Term Loans under the Amended Credit
Agreement and that the Obligations under the Amended Credit Agreement are
included in the “Secured Obligations” (as defined in the Guarantee and
Collateral Agreement and the other Collateral Documents). Neither the execution,
delivery, performance or effectiveness of this Amendment nor the modification of
the Credit Agreement effected pursuant hereto: (i) impairs the validity,
effectiveness or priority of the Liens or security interests granted pursuant to
any Loan Document, and such Liens and security interests continue unimpaired
with the same priority to secure repayment of all Obligations, whether
heretofore or hereafter incurred; or (ii) requires that any new filings be made
or other action be taken to perfect or to maintain the perfection of such Liens
or security interests.

 

- 8 -



--------------------------------------------------------------------------------

Section 6.6.    Tax Treatment. For U.S. federal and applicable state and local
income tax purposes, immediately before and after giving effect to this
Amendment, all of the 2019 Refinancing Term Loans shall be treated as one
fungible tranche. Unless otherwise required by applicable law, none of the Loan
Parties, the Administrative Agent or any Lender shall take any tax position
inconsistent with the preceding sentence.

Section 6.7.    CUSIP. The 2019 Refinancing Term Loans will be considered a
continuation of the Existing Term Loans only for the purpose of determining the
CUSIP. The parties hereto consent that the Existing Term Loan CUSIP 01973KAE6
will automatically be applicable to the 2019 Refinancing Term Loan facility as
of the Amendment No. 1 Effective Date.

[Signature Pages Follow]

 

- 9 -



--------------------------------------------------------------------------------

ALLISON TRANSMISSION HOLDINGS, INC., as Holdings By:  

/s/ Eric C. Scroggins

Name:   Eric C. Scroggins Title:   Vice President, General Counsel and Secretary

 

ALLISON TRANSMISSION, INC., as Borrower By:  

/s/ Eric C. Scroggins

Name:   Eric C. Scroggins Title:   Vice President, General Counsel and Secretary

 

[Signature pages to Amendment No. 1]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent and 2019 Refinancing Term Lender By:  

/s/ Matthew Burke

Name:   Matthew Burke Title:   Managing Director & Vice President

 

[Signature pages to Amendment No. 1]



--------------------------------------------------------------------------------

Exhibit A

Lenders Consent to Amendment No. 1

This Lender Consent to Amendment No. 1 (the “Amendment”) to that certain Second
Amended and Restated Credit Agreement, dated as of March 29. 2019 (amended,
amended and restated, supplemented or otherwise modified from time to time
through the date hereof, the “Credit Agreement”), among Allison Transmission
Holdings, Inc., a Delaware corporation, Allison Transmission, Inc., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties thereto, Citibank, N.A., as Administrative
Agent, and the other agents and arrangers parties thereto. Capitalized terms
used but not defined in this Lender Consent have the meanings assigned to such
terms in the Amendment or the Credit Agreement, as applicable.

The undersigned hereby irrevocably and unconditionally agrees to approve the
amendments to the Credit Agreement contained in the Amendment and to the
following (check only ONE option):

Cashless Settlement Option

☐ to deem prepaid 100% of the outstanding principal amount of the Existing Term
Loans held by such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with proceeds of a 2019 Refinancing Term Loan in a like
principal amount.

Assignment Settlement Option

☐ to have 100% of the outstanding principal amount of the Existing Term Loans
held by such Lender prepaid on the Amendment No. 1 Effective Date and to
purchase by assignment 2019 Refinancing Term Loans in a like principal amount
(or such lesser amount allocated to such Lender by the Administrative Agent).

IN WITNESS WHEREOF, the undersigned has caused this Lender Consent to be
executed and delivered by a duly authorized signatory as of the      of October,
2019.

 

    

(insert name of the legal entity above) by  

 

Name:   Title:  

For any Institution requiring a second signature line:

 

by  

    

Name:   Title:  

 

Name of Fund Manager (if applicable):                                          
               

 

A-1